   8:20-cv-00198-JMG-MDN Doc # 3 Filed: 06/01/20 Page 1 of 2 - Page ID # 66



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

MANUEL A. SALAZAR-ALFARO,

                   Plaintiff,                            8:20-CV-198

vs.
                                                 ORDER TO SHOW CAUSE
PETER BERG, St. Paul Field Office
Director for U.S. Immigration and
Customs Enforcement, et al.,

                   Defendants.


      The plaintiff has filed a petition (filing 1) for a writ of habeas corpus,
asking the Court to order the defendants to either release him from custody or
provide him with an individualized bond hearing. The Court is unable to
definitively determine, on the face of the petition, whether he is entitled to
relief. Accordingly, because the Court cannot say that he is not entitled to
relief, the Court must issue a writ or order to show cause. See 28 U.S.C. § 2243.
Pursuant to § 2243, the order shall be directed to the petitioner's custodian,
and "shall be returned within three days unless for good cause additional time,
not exceeding twenty days, is allowed."
      This petition presents important and legally complex issues. The Court
finds that the legal issues presented by the petition require measured and
informed judgment, establishing good cause to proceed deliberately. The Court
will, therefore, order the custodian, ICE Field Office Director Peter Berg, to
respond to the petition on or before June 17, 2020, particularly addressing the
arguments advanced in the petition.
8:20-cv-00198-JMG-MDN Doc # 3 Filed: 06/01/20 Page 2 of 2 - Page ID # 67



  IT IS ORDERED that ICE Field Office Director Peter Berg shall
  respond to the petition for writ of habeas corpus (filing 1) on or
  before June 17, 2020, showing cause why a writ should not issue.


  Dated this 1st day of June, 2020.


                                        BY THE COURT:



                                        John M. Gerrard
                                        Chief United States District Judge




                                  -2-
